Citation Nr: 9917391	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  92-10 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for a lateral ligamentous 
instability of the left ankle with traumatic arthritis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to January 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1991 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran an increased rating for her 
service connected left ankle disorder.  The veteran filed a 
timely notice of disagreement and substantive appeal, 
commencing this appeal.  This issue has been presented to the 
Board on several occasions, and has been remanded back to the 
RO, most recently in February 1998.  The claim has now been 
returned to the Board.  


FINDINGS OF FACT

1.  In a February 1989 rating decision, the veteran was 
granted service connection, with a 10 percent rating, for 
lateral ligamentous instability of the left ankle.  

2.  According to the evidence of record, the veteran's 
service connected lateral ligamentous instability of the left 
ankle results in limited range of motion, without ankylosis, 
and pain with motion.  Post traumatic osteoarthritis is also 
present in the left ankle.  


CONCLUSION OF LAW

An increased rating, to 20 percent and no higher, is 
warranted for the veteran's lateral ligamentous instability 
of the left ankle, with post traumatic osteoarthritis.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5003, 5270-5274 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran is service connected for a lateral ligamentous 
instability of the left ankle, for which she seeks an 
increased rating.  Currently, she has been afforded a 10 
percent rating for this disability.  

The veteran filed an October 1990 claim for an increased 
rating for her service connected left ankle disability.  
Medical evidence of record demonstrated that she had 
undergone a left ankle lateral ligament reconstruction (a 
"Chrisman procedure") in September 1990 as an inpatient at 
a VA medical center.  Prior to this surgery, she had left 
ankle lateral instability with varus stress.  Her surgery was 
described as "successful" and her post-operative recovery 
was without complications.  She used crutches while her left 
ankle was healing.  

In response to her increased rating claim, the RO assigned a 
temporary total rating for convalescence, and a continuation 
of her previous 10 percent disability rating thereafter.  

A February 1991 VA orthopedic evaluation was afforded the 
veteran to evaluate her left ankle disability.  Since her 
September 1990 left ankle surgery, she has experienced no 
lateral instability or effusion.  However, some medial joint 
line tenderness and swelling were noted.  Range of motion was 
0º inversion, 15º eversion, 15º dorsiflexion, and 40º plantar 
flexion.  The final impression was of lateral ligamentous 
instability of the left ankle, treated surgically, with a 
good result expected.  Some mild medial instability was also 
noted.  

The RO reviewed this evidence in April 1991, and continued 
her 10 percent disability rating.  She filed a June 1991 
notice of disagreement regarding this determination, and was 
sent a July 1991 statement of the case.  She then filed a 
July 1991 VA Form 9 substantive appeal, perfecting her 
appeal.  

A personal hearing was afforded the veteran in August 1991.  
She testified that her left ankle continues to exhibit pain, 
instability, and swelling.  She occasionally uses an ankle 
brace for support.  She takes medication for pain relief.  VA 
outpatient treatment notes from 1990-91 confirm the presence 
of some pain and swelling, but describe the joint as stable.  

The veteran's claim was presented to the Board in April 1993, 
at which time it was remanded for additional development, 
including additional medical evaluation.  

A VA orthopedic examination was afforded the veteran in May 
1993.  She reported ongoing left ankle pain.  Range of motion 
of the joint was 10º dorsiflexion, 35º plantar flexion, and 
0º inversion or eversion.  Pain was evident on stressed 
motion of the joint.  X-rays of the left ankle exhibited no 
evidence of acute fracture or dislocation, but degenerative 
changes of the talus were present.  No evidence of acute 
pathology was found.  The final diagnosis was of left ankle 
instability, status post ankle ligament reconstruction with 
evidence of post traumatic degenerative osteoarthritis.  

The RO reviewed the record in November 1993 and continued the 
veteran's 10 percent disability rating for her left ankle 
disability.  The claim was returned to the Board in March 
1995, and was again remanded for further development.  

The veteran's private physician referred her to a 
rheumatology specialist in July 1995.  The specialist 
examined the veteran's left ankle and noted an "excellent 
result" from the prior surgical correction, and described 
the current condition of the joint as stable and 
unremarkable, with no neurological deficits noted.  

Another VA orthopedic evaluation was afforded the veteran in 
August 1996.  The purpose of this examination was to evaluate 
the veteran's knee, but her left ankle was reviewed and 
described by the examiner as quiescent.  

The claim was returned to the Board in May 1997, at which 
time another remand was issued.  The veteran was scheduled 
for a VA orthopedic evaluation, but failed to report for 
examination, and her claim was returned to the Board.  The 
Board remanded the claim again in February 1998.  

A new VA orthopedic examination was afforded the veteran in 
March 1998.  She reported some occasional aches and localized 
swelling at the left ankle, but the 1990 surgery was helpful 
in restoring joint stability.  Upon physical examination, the 
joint was free of focal pain or effusion.  Range of motion 
was normal in all directions, except for inversion, which was 
only to 20º.  The examiner did not find any weakened 
movement, excessive fatigability, or incoordination of the 
joint.  Overall, she had an "excellent result" from her 
surgery, with no evidence of any further sprain-type injuries 
or instability.  


Analysis

The veteran's claim for an increased rating for her service-
connected left ankle disability is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Veterans Appeals (currently named the Court 
of Appeals for Veterans Claims) (Court) has held that if a 
veteran claims that a service-connected disability has become 
worse, then the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Court has also stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  In cases in which a reasonable doubt arises as 
to the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1998).  

Regarding increased-rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  

For the reasons to be discussed below, the veteran's lateral 
ligamentous instability of the left ankle should be rated 20 
percent disabling, and no higher, based on impairment of the 
left ankle.  

Currently, the veteran's left ankle disability is rated under 
Diagnostic Code 5271, for limitation of motion of the ankle.  
Under this rating code, moderate limitation of motion 
warrants a 10 percent rating, and marked limitation of 
motion, a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (1998).  

VA orthopedic evaluations from February 1991 and May 1993 
confirm limitation of motion of the left ankle.  In February 
1991, range of motion of the left ankle was 0º inversion, 15º 
eversion, 15º dorsiflexion, and 40º plantar flexion.  In May 
1993, range of motion of the joint was 10º dorsiflexion, 35º 
plantar flexion, and 0º inversion or eversion; pain was 
evident upon stressed motion.  Both examinations found 
evidence of limitation of motion of the left ankle in all 
directions, with inversion and eversion nonexistent in May 
1993.  According to 38 C.F.R. § 4.71a, Plate II, the normal 
range of motion for the ankle is from 0 degrees to 45 degrees 
on plantar flexion and from 0 degrees to 20 degrees on 
dorsiflexion.  Therefore, the veteran's limitation of motion 
suggests marked, rather than moderate, impairment.  In light 
of 38 C.F.R. §§ 4.3 and 4.7, an increased rating to 20 
percent is warranted.  

However, an increased rating in excess of 20 percent is not 
warranted for the veteran's lateral ligamentous instability 
of the left ankle.  20 percent represents the maximum 
schedular rating available under Diagnostic Code 5271.  
Diagnostic Codes 5270-5274 are also used to rate disabilities 
of the ankle; however, only Diagnostic Code 5270, for 
ankylosis, offers a schedular rating in excess of 20 percent 
for an ankle disability.  38 C.F.R. § 4.71a, Diagnostic Codes 
5270-5274 (1998).  Nevertheless, this code is inappropriate 
to the veteran's case where the medical evidence has 
consistently and repeatedly shown at least some range of 
motion of the veteran's left ankle, albeit with some 
limitations.  The veteran displayed at least some range of 
motion in the left ankle when examined in February 1991, May 
1993, August 1996, and March 1998.  A private medical 
evaluation in July 1995 described the veteran's left ankle as 
stable and unremarkable, with an "excellent result" from 
her 1990 surgery.  At no time of record has she displayed 
such limitation of motion or fixation of the ankle joint as 
to suggest the functional equivalent of ankylosis, and this 
has not been suggested by any medical examiner.  Thus, an 
increased rating in excess of 20 percent for a left ankle 
disability is not warranted under Diagnostic Code 5270.  

While post traumatic osteoarthritis of the left ankle was 
noted in the May 1993 VA examination, Diagnostic Code 5003, 
for degenerative osteoarthritis, does not provide a rating in 
excess of 20 percent for this disability present in a single 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).  
Thus, evaluation of the veteran's left ankle disability under 
the rating criteria for arthritis will not warrant her an 
increased rating.  

Likewise, as is noted above, the veteran is entitled to 
evaluation of her claim under the guidelines of DeLuca, 
outlined above.  However, she is already rated at the maximum 
level for limitation of motion, so even assuming arguendo 
that pain on use or prolonged use results in a greater 
limitation of motion, no higher rating may be afforded under 
the appropriate rating code.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (1998).  Therefore, an increased rating 
rated based on DeLuca considerations is not warranted at this 
time.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's lateral ligamentous instability of 
the ankle has not required any periods of hospitalization 
subsequent to her 1990 inpatient surgery, and it is not shown 
by the evidence to present marked interference with 
employment.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted at 
this time.  The veteran has not otherwise submitted evidence 
tending to show that her service-connected left ankle 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  


ORDER

An increased rating, to 20 percent and no higher, is 
warranted for the veteran's lateral ligamentous instability 
of the left ankle.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

